66 F.3d 317
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Derek Dion CURTIS, I, Defendant--Appellant.
No. 95-6768.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1995.Decided:  Sept. 15, 1995.

Derek Dion Curtis, I, appellant pro se.  Carmina Szunyog Hughes, Assistant United States Attorney, Baltimore, MD, for appellee.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 28 U.S.C. Sec. 2255 (1988) motion.*  We have reviewed the record and the district court's opinion and find no abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  United States v. Curtis, Nos.  CR-93-150-B;  CA-95-565-B (D.Md. Apr. 20, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We find that the district court's order is a final, appealable order because Appellant could not amend his motion to cure the defects the district court found in his case.  See Domino Sugar Corp. v. Sugar Workers Local Union 362, 10 F.3d 1064, 1066-67 (4th Cir.1993)